Appeal by defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered January 29, 1993, convicting her of attempted robbery in the second degree, upon her plea of guilty, and sentencing her to an indeterminate term of Hi to 4 Vi years imprisonment.
Ordered that the judgment is affirmed.
The defendant contends that the County Court erred by not affording her an opportunity to withdraw her plea of guilty before imposing a harsher sentence than that originally negotiated in the plea agreement. We disagree.
The court clearly conditioned the promised sentence on the defendant’s appearance on the date scheduled for sentencing. Because the defendant failed to appear on the scheduled date, the court was no longer bound by its promise and was free to impose a harsher sentence (see, People v Gamble, 111 AD2d 869).
We further conclude that the enhanced sentence of 1 Vi to 4 Vi years imprisonment which the court imposed was not excessive under the circumstances (see, People v Suitte, 90 AD2d 80).
*502We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.